Citation Nr: 0528423	
Decision Date: 10/21/05    Archive Date: 11/01/05

DOCKET NO.  01-03 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for degenerative joint 
disease at L3-4, claimed as residuals of a low back injury. 

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran served on active duty from July 1977 to July 
1978.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  The RO, in 
pertinent part, denied entitlement to service connection for 
residuals of a back injury.

This case was previously before the Board in November 2004, 
at which time entitlement to service connection was denied 
for a low back disorder.  That decision was appealed to the 
United States Court of Appeals for Veterans Claims (CAVC).

The record contains a Joint Motion for an Order Vacating the 
Board Decision and Incorporating the Terms of the Joint 
Motion, dated in July 2005.  Therein the veteran's attorneys 
and the VA General Counsel agreed to vacate and remand the 
Board's November 2004 decision.  In July 2005, a CAVC order 
was issued, vacating the Board's decision as to the 
aforementioned claim and remanding it, for reasons which will 
be further explained herein.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the appellant.

REMAND

The July 2005 Joint Motion indicates that a remand is 
required in this case due to perceived deficiencies in the 
Board's analysis as provided in the November 2004 decision, 
and for compliance with the statutory duty to assist.

Specifically, the Joint Motion pointed out that the record 
indicates that the appellant had a back injury in service, 
current medical evidence diagnosing back disorders, and 
complaints of back pain since service.  The Joint Motion also 
noted that VA has a duty to assist the appellant in the 
development of the claim, and concluded that VA did not 
comply with the Veterans Claims Assistance Act of 2000 (VCAA) 
when it did not obtain a medical opinion as to the whether 
the appellant's claimed back disorder was related to the back 
injury in service.  Accordingly, on remand the Board will 
request the scheduling of a VA examination, to include such 
an opinion.

The Joint Motion also indicated that even prior to conducting 
an examination and obtaining the aforementioned medical 
opinion, VA "must first request copies of appellant's recent 
VA medical records and add them to the claim file for 
consideration by the examiner."  In this regard, the Joint 
Motion noted that the last requests for VA medical records 
were made in January 2002, but it appeared that since that 
time the veteran had been receiving on-going VA medical care 
for his back disability.

In an August 2005 letter from the Board, the veteran and his 
representative were advised that they could submit additional 
argument and/or evidence in conjunction with the appeal.  In 
August 2005, the veteran forwarded correspondence from his 
then representative, who had represented him before the CAVC, 
and indicated that he wanted the case to be remanded for 
review of this evidence by the AOJ.  

The record also includes written argument dated in August 
2005, presented by the American Legion, the veteran's current 
representative, in which it is maintained that the statutory 
duty to notify and assist provisions found at 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159 have not been fully complied 
with.

For the aforementioned reasons, the Board concludes that this 
case must be remanded to the RO in accordance with due 
process concerns, and in order to undertake additional 
evidentiary development, as indicated in the CAVC remand.

Accordingly, this case is remanded for the following actions:

1.  The RO should ensure that all VCAA 
duty-to-assist and duty-to-notify 
obligations are satisfied in accordance 
with 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), 38 C.F.R. § 3.159 and 
any other applicable legal precedent.  In 
this regard, reference is made to the 
August 2005 brief from the American 
Legion, in which assertions of non-
compliance with those duties were made.

2.  The RO should request the veteran's 
VA medical records and radiology reports 
pertaining to the low back, dated from 
January 2002 forward.  

3.  After the above has been 
accomplished, make arrangements for a VA 
examination of the spine.  A complete 
history of the claimed low back disorder 
should be obtained from the veteran. 

a.  All indicated tests and studies 
should be conducted and all 
clinical findings reported in 
detail.  All currently manifested 
low back disorders should be 
diagnosed.  

b.  The examiner is requested to 
provide an opinion concerning the 
etiology of any low back disorder 
found to be present, to include 
whether it is at least as likely as 
not (i.e., to at least a 50-50 
degree of probability) that any 
such disorder is causally related 
to the veteran's military service 
from July 1977 to July 1978, 
including the findings noted in the 
service medical records, or whether 
such an etiology or relationship is 
unlikely (i.e., less than a 50-50 
probability).

c.  In making this determination, 
the examiner is requested to 
consider the gaps in the 
evidentiary evidence and the post-
service notations of automobile 
accidents and/or back injuries.

d.  A rationale should be provided 
for all opinions expressed.  The 
veteran's claims file should be 
made available to the examiner 
prior to examination, and the 
examination report should reflect 
whether the examiner reviewed the 
veteran's claims file, to include 
his service medical records.

e.  NOTE:  The term "at least as 
likely as not" does not mean 
merely within the realm of medical 
possibility, but rather that the 
weight of medical evidence both for 
and against a conclusion is so 
evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against 
it.

4.  Thereafter, the RO should 
readjudicate the veteran's service 
connection claim for a low back disorder 
to include consideration of the evidence 
submitted in August 2005, and that 
obtained pursuant to this remand.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a SSOC.  The SSOC should 
contain notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal since the April 
2004 SSOC.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

 
 
 
 


